        Case 2:21-cv-00063-RSL Document 1 Filed 01/19/21 Page 1 of 16




 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
10

11
   ALIGN TECHNOLOGY, INC., a Delaware                            2:21-63cv
                                                        CASE NO. _________
12 Corporation

13                  Plaintiff,                           COMPLAINT FOR FALSE
                                                         ADVERTISING AND UNFAIR
14          v.                                           COMPETITION UNDER 15 U.S.C.
                                                         § 1125(a)
15 UNIFORM TEETH, an Illinois Corporation

16                  Defendant.                           DEMAND FOR JURY TRIAL
17

18
            Plaintiff Align Technology, Inc. (“Align”), by and through its attorneys Quinn Emanuel
19
     Urquhart & Sullivan, LLP, submits this complaint against defendant Uniform Teeth (“Uniform”)
20
     to protect the public from Uniform’s unlawful publication of false, misleading, and deceptive
21
     statements regarding its comparisons to Align’s groundbreaking Invisalign® clear aligner
22
     treatment. Align does not file this lawsuit lightly, but Uniform’s refusal to provide a meaningful
23
     response to Align’s correspondence and repeated efforts to have Uniform take corrective action
24
     leaves Align with no other choice to stop Uniform’s deceptive statements.
25
                                                The Parties
26
            1.      Align is a Delaware corporation with its principal place of business at 410 North
27
     Scottsdale Road, Suite 1300, Tempe, Arizona 85281. Align designs and manufactures the
28 ALIGN TECHNOLOGY, INC.’S                                  QUINN EMANUEL URQUHART & SULLIVAN
   COMPLAINT AGAINST                                             1109 FIRST AVENUE, SUITE 210
   UNIFORM TEETH - 1                                             SEATTLE, WASHINGTON 98101
                                                                      TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 1 Filed 01/19/21 Page 2 of 16




 1 Invisalign® system, the most advanced clear aligner system in the world. Align sells its

 2 Invisalign® products to dentists and orthodontists, who use them to provide clinically effective

 3 teeth-straightening treatments to their patients.

 4          2.      On information and belief, defendant Uniform is a corporation organized and

 5 existing under the laws of the state of Illinois, with regular and established places of business at

 6 1270 Harrison Street, Seattle, WA 98109 and 500 108th Avenue NE, Suite 1710, Bellevue, WA

 7 98004. On information and belief, Uniform is the d/b/a name of Cvstom Co., a corporation

 8 organized and existing under the laws of the state of Delaware, which may be served with process

 9 through its designated agent, Incorporating Services, Ltd., 3400 Capitol Blvd Ste 101, Tumwater,

10 Washington, 98501-3351. On information and belief, Cvstom Co. is registered to do business in

11 the State of Washington and has been since at least September 3, 2019. Uniform is a start-up: a

12 boutique orthodontic office that provides services and clear aligner products.

13                                          Nature of the Action
14          3.      This is a civil action for false advertising and unfair competition under the Lanham
15 Act (15 U.S.C. § 1125(a)).

16                                        Jurisdiction and Venue
17          4.      This Court has subject matter jurisdiction over this action under Section 39 of the
18 Lanham Act, 15 U.S.C. § 1121 and Title 28 of the United States Code §§ 1331, 1338(a).

19          5.      This Court has specific personal jurisdiction over Uniform because Uniform has

20 engaged in continuous and systematic business activities in and directed to the State of

21 Washington and this District giving rise to the claims in this action, including its publication of

22 false, misleading, and deceptive statements in commercial advertising (including the false

23 statements at issue) in and directed to the State of Washington and this District regarding the

24 comparative merits of its orthodontic treatment programs and those of Invisalign® clear aligner

25 treatment, which are the subjects of this suit.

26

27

28 ALIGN TECHNOLOGY, INC.’S                                  QUINN EMANUEL URQUHART & SULLIVAN
   COMPLAINT AGAINST                                             1109 FIRST AVENUE, SUITE 210
   UNIFORM TEETH - 2                                             SEATTLE, WASHINGTON 98101
                                                                      TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 1 Filed 01/19/21 Page 3 of 16




 1          6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and § 1391(c)

 2 because a substantial part of the events giving rise to the claims in this lawsuit occurred in this

 3 District and Uniform is subject to personal jurisdiction in this District.

 4                                           Factual Background
 5          A.      ALIGN’S GROUNDBREAKING ORTHODONTIC TECHNOLOGY
 6          7.      For nearly a century, metal braces were the only way to straighten one’s teeth.

 7          8.      In 1996, Zia Chishti wondered if there was a better way. As a student at Stanford

 8 University, he was one of the many adults who used braces to straighten his teeth. After he had

 9 his braces taken off and his orthodontist provided him a plastic retainer, he considered whether a

10 series of such plastic retainers could align the teeth as effectively as traditional metal braces,

11 without their discomfort and inconvenience.

12          9.      Chishti discussed his ideas with Kelsey Wirth, and they collectively founded Align

13 Technology, Inc. in 1997, thus creating the product category of plastic teeth correctors. Working

14 in the Stanford computer lab, the newly-formed company’s founders designed a software program

15 that could form an accurate, precise model of a person’s current bite; model a straighter and more

16 attractive bite for that same person; and design a series of plastic appliances to turn the person’s

17 current bite into the straighter and more attractive version. The FDA cleared the invention as a

18 safe and effective medical device in 1998. By 2000, the company had attracted over $140 million

19 in investments. It went public in 2001 with an initial valuation of $1 billion.

20          10.     Align has invested more than one billion dollars in innovation, including

21 developing its state of the art proprietary materials, impression systems, predictive software and

22 other research and development. Annually, Align spends more than $100 million on research and

23 development to continue providing patients the best possible treatment options. It has obtained

24 hundreds of patents for industry-changing technologies, and it is now the largest and most popular

25 maker of clear aligners. Align is the world’s largest user of state-of-the-art 3D printing

26 technology, and its products have transformed more than nine million smiles.

27

28 ALIGN TECHNOLOGY, INC.’S                                   QUINN EMANUEL URQUHART & SULLIVAN
   COMPLAINT AGAINST                                              1109 FIRST AVENUE, SUITE 210
   UNIFORM TEETH - 3                                              SEATTLE, WASHINGTON 98101
                                                                       TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 1 Filed 01/19/21 Page 4 of 16




 1          11.     As a result of Align’s groundbreaking technology and Align’s continued efforts and

 2 expenditures to improve that technology, Align’s products provide numerous advantages as

 3 compared to traditional metal braces. Invisalign® clear aligners work faster, are less

 4 uncomfortable for most patients, and are less noticeable because they are clear. Invisalign®

 5 patients can remove their clear aligners to eat or drink. Simply put, the Invisalign® treatment has

 6 revolutionized the process of straightening teeth for both children and adults. Align’s twenty-plus

 7 years of work and financial investment have made the Invisalign® brand the most recognized

 8 name for prospective orthodontic patients.

 9          B.      UNIFORM PUBLISHES FALSE STATEMENTS COMPARING ITSELF TO
                    INVISALIGN® CLEAR ALIGNERS
10
            12.     Uniform’s technology, research and development investments, experience, and
11
     customers served do not come close to matching Align’s. Yet Uniform markets itself as a
12
     competitor to Align and falsely portrays its offerings as superior to Align’s. They are not.
13
            13.     Uniform’s website targets consumers interested in clear aligners of the type
14
     manufactured by Align and prominently features numerous false and/or misleading quantitative
15
     comparisons between its products and services and the products offered by Align in an effort to
16
     inflate the perception of its products by freeriding on Align’s goodwill as a comparison point for
17
     Uniform’s false claims.
18
            14.     For example, Uniform’s landing page contains the following image, apart from the
19
     red boxes added for emphasis. 1
20

21

22

23

24

25

26

27
      1
        https://www.uniformteeth.com/
28 ALIGN TECHNOLOGY, INC.’S                                  QUINN EMANUEL URQUHART & SULLIVAN
   COMPLAINT AGAINST                                             1109 FIRST AVENUE, SUITE 210
   UNIFORM TEETH - 4                                             SEATTLE, WASHINGTON 98101
                                                                      TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 1 Filed 01/19/21 Page 5 of 16




 1

 2

 3

 4

 5

 6

 7

 8

 9

10 These statements of comparison to Invisalign® are false, misleading, and deceptive for the reasons

11 stated below.

12          i.      Uniform’s False, Misleading, and Deceptive Statements About Costs
13           15.    Uniform’s website repeatedly asserts that Uniform’s orthodontic treatment is
14 significantly less expensive than Invisalign® clear aligner treatment. These assertions are

15 specific, quantitative, and false.

16           16.    As shown in the image in paragraph 14, Uniform’s landing page represents to
17 consumers without qualification that if they choose Uniform, they will “save 40% over

18 Invisalign.”2

19           17.    Uniform’s “Pricing” page similarly states without qualification that Uniform’s
20 “Clear and Transparent Pricing is 40% Less Than Invisalign.”3

21

22

23

24

25

26

27      2
        Id.
        3
        https://www.uniformteeth.com/pricing
28 ALIGN TECHNOLOGY, INC.’S                                 QUINN EMANUEL URQUHART & SULLIVAN
   COMPLAINT AGAINST                                            1109 FIRST AVENUE, SUITE 210
   UNIFORM TEETH - 5                                            SEATTLE, WASHINGTON 98101
                                                                     TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 1 Filed 01/19/21 Page 6 of 16




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
            18.     Elsewhere on its website, in a blog post devoted expressly to comparing its
14
     products and services to Invisalign® clear aligner therapy, Uniform tells consumers that the
15
     “[c]osts of our Invisalign alternative range from $2500-$5000 which is around half the price of an
16
     equivalent Invisalign treatment.”4
17
            19.     Uniform’s FAQ page similarly asserts that “Invisalign tends to be 2x more
18
     expensive than Uniform.”5
19
            20.     These quantitative comparisons between the price of Invisalign®’s products and
20
     Uniform’s products and services are false.
21
            21.     Uniform’s Pricing website lists prices for three types of treatment: Level 1 (mild),
22
     Level 2 (moderate), and Level 3 (severe). The prices listed are $2,750 for Level 1, $3,950 for
23

24

25

26
        4
            https://www.uniformteeth.com/blog/invisalign-vs-uniform-teeth
27      5
            https://www.uniformteeth.com/faq/
28 ALIGN TECHNOLOGY, INC.’S                                  QUINN EMANUEL URQUHART & SULLIVAN
   COMPLAINT AGAINST                                             1109 FIRST AVENUE, SUITE 210
   UNIFORM TEETH - 6                                             SEATTLE, WASHINGTON 98101
                                                                      TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 1 Filed 01/19/21 Page 7 of 16




 1 Level 2, and $4,950 for Level 3. 6 The fine print below Level 3 notes that “[s]everely complex

 2 cases … may incur a higher cost.”7

 3            22.   Uniform’s comparison of the average price of its treatment to the average price of

 4 Invisalign®’s treatment is false. For example, while Uniform asserts that its $2,500-$5,000

 5 average treatment cost is “around half the price of an equivalent Invisalign treatment,” the

 6 Consumer Guide to Dentistry puts the average cost of Invisalign® treatment between $3,000 and

 7 $5,000—almost exactly the same as Uniform’s advertised average range and nowhere close to

 8 “2x” Uniform’s prices.8

 9            23.   On information and belief, through its repeated falsehoods about pricing, Uniform

10 deceives consumers about the average costs of Uniform’s and Align’s respective treatment

11 options.

12            24.   On information and belief, consumers looking for clear aligners, like consumers in

13 most industries, compare prices between providers, prefer lower prices, and view price as a

14 material aspect of their decision. Align has been or is likely to be injured as a result of Uniform’s

15 false, misleading, and deceptive statements about comparative costs.

16          ii.     Uniform’s False, Misleading, and Deceptive Statements About Treatment
                    Effectiveness
17
              25.   Uniform makes false and misleading statements when comparing the type and
18
     range of cases that Invisalign® clear aligners and Uniform are capable of treating.
19
              26.   Uniform’s website asserts that Invisalign® clear aligners “cannot treat as diverse a
20
     range of cases as Uniform Teeth.”9
21

22
        6
23         https://www.uniformteeth.com/pricing
        7
            Id.
24       8
           https://www.yourdentistryguide.com/invisalign-cost/. Invisalign®’s website also offers
     example prices for three different levels of treatment: $3,400, $4,800, and $7,100. These
25
     examples are based on doctor quotes; the cost to the patient is often lower when insurance covers
26   some of the cost. https://invisalign.com/invisalign-cost. Because the dentists and orthodontists
     recommending Align set the prices of treatment and charge the patients, and because of the
27   variability of insurance coverage, Align does not represent what actual charges to patients will be.
         9
           https://www.uniformteeth.com/blog/invisalign-vs-uniform-teeth
28   ALIGN TECHNOLOGY, INC.’S                                 QUINN EMANUEL URQUHART & SULLIVAN
     COMPLAINT AGAINST                                             1109 FIRST AVENUE, SUITE 210
     UNIFORM TEETH - 7                                             SEATTLE, WASHINGTON 98101
                                                                         TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 1 Filed 01/19/21 Page 8 of 16




 1           27.   That is false. Uniform appears to be misleadingly comparing its aligners’ treatment

 2 ability when combined with other orthodontic treatments to that of Invisalign® clear aligners

 3 without such other treatments. In reality, Invisalign® clear aligners can be used to treat the same

 4 types of cases Uniform’s aligners treat. Furthermore, patients whose dentists or orthodontists treat

 5 them with Invisalign® clear aligners can also receive other types of orthodontic treatment for

 6 more complex cases, just as Uniform patients can. Invisalign® clear aligners are designed to treat

 7 a wide array of clinical situations from simple to complex cases, including: (1) crowded teeth; (2)

 8 overbite; (3) underbite; (4) crossbite; (5) gap teeth; (6) open bite; (7) baby and permanent teeth;

 9 (8) generally straighter teeth; and (9) mandibular advancement for Class II correction in tween and

10 teen patients.10 On information and belief, Uniform’s clear aligners treat no types of cases that

11 Invisalign® clear aligners do not, and Uniform’s clear aligners combined with other orthodontic

12 treatments treat no types of cases that Invisalign® aligners combined with other orthodontic

13 treatments do not.

14           28.   Uniform asserts that Uniform works in 99% of cases while Invisalign® clear

15 aligners work in only 70% of cases.11

16

17

18

19

20

21

22

23

24

25

26
        10
          https://www.invisalign.com/treatable-cases; https://www.invisalign.com/the-invisalign-
27 difference/mandibular-advancement.
       11
          https://www.uniformteeth.com/pricing
28 ALIGN TECHNOLOGY, INC.’S                               QUINN EMANUEL URQUHART & SULLIVAN
   COMPLAINT AGAINST                                           1109 FIRST AVENUE, SUITE 210
   UNIFORM TEETH - 8                                            SEATTLE, WASHINGTON 98101
                                                                    TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 1 Filed 01/19/21 Page 9 of 16




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
            29.     Uniform’s apples to oranges comparison is false and misleading. Uniform is again
14
     comparing its complete orthodontic services to Align’s aligner-alone orthodontic product.
15
     Specifically, Uniform compares the percentage of cases it can treat with both its products and
16
     additional orthodontic services to the percentage of cases Invisalign® clear aligners can treat by
17
     themselves. Invisalign® treatment, when paired with other ancillary orthodontic treatments—as
18
     Uniform’s programs are—can treat nearly 100% of cases.
19
            30.     Upon information and belief, Uniform’s false and misleading statements deceive
20
     consumers into believing it can treat far more cases than Invisalign® treatment, which is a
21
     material consideration for some consumers. Align has been or is likely to be injured as a result of
22
     Uniform’s false, misleading, and deceptive statements about the type and range of cases that
23
     Invisalign® clear aligners are capable of treating.
24
         iii.       Uniform’s False, Misleading, and Deceptive Statements About Convenience of
25                  Treatment

26          31.     Uniform asserts, on a website expressly devoted to comparing itself to Invisalign®

27 treatment, that it can “deliver quicker treatments” than Invisalign® clear aligners in part because it

28 ALIGN TECHNOLOGY, INC.’S                                  QUINN EMANUEL URQUHART & SULLIVAN
   COMPLAINT AGAINST                                             1109 FIRST AVENUE, SUITE 210
   UNIFORM TEETH - 9                                             SEATTLE, WASHINGTON 98101
                                                                      TEL: (206) 905-7000
       Case 2:21-cv-00063-RSL Document 1 Filed 01/19/21 Page 10 of 16




 1 “utilize[s] an online app.”12 The same page asserts that Uniform cuts down on the number of

 2 required dentist visits relative to Invisalign® treatment because Uniform can “address everything

 3 you might expect from a check-up visit to your orthodontist by using the Uniform Teeth app.”13

 4             32.   Align offers patients an app called My Invisalign. My Invisalign offers many of

 5 the same features that Uniform advertises that its app provides: patients can set reminders

 6 involving their treatment, monitor their compliance with their treatment program, and message or

 7 talk with (and send progress photos to) their doctors. Moreover, there are numerous remote

 8 monitoring apps that dentists and orthodontists use—and have used for years—to aid the treatment

 9 of patients using Invisalign® clear aligner therapy. Dentists and orthodontists have the discretion

10 to decide how to treat their patients, and Align has no control over whether a particular dentist or

11 orthodontist does or does not use an app to monitor patient progress or for any other reason.

12             33.   On information and belief, customers who read Uniform’s blog will be misled into

13 believing that Uniform provides customers with an app to monitor their treatment progress, but

14 that this is never an option for patients using Invisalign® treatment. This is false: as discussed

15 above, Align has an app, and dentists can and do use both Align’s app and other apps to assist in

16 the treatment of patients using Invisalign® clear aligners. On information and belief, the

17 availability of an app for these purposes is a material consideration for some consumers. Align

18 has been or is likely to be injured as a result of Uniform’s false, misleading, and deceptive

19 statements about Invisalign® treatment’s comparative convenience.

20       iv.         Uniform’s False, Misleading, and Deceptive Statements About Treatment Time
21             34.   Uniform’s website makes misleading statements about the relative treatment time

22 of Uniform’s products and services compared to Invisalign® products.

23

24

25

26

27      12
         https://www.uniformteeth.com/blog/invisalign-vs-uniform-teeth
        13
         Id.
28 ALIGN TECHNOLOGY, INC.’S                            QUINN EMANUEL URQUHART & SULLIVAN
   COMPLAINT AGAINST                                        1109 FIRST AVENUE, SUITE 210
   UNIFORM TEETH - 10                                       SEATTLE, WASHINGTON 98101
                                                                 TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 1 Filed 01/19/21 Page 11 of 16




 1           35.    Uniform asserts, as part of a chart purporting to compare itself to Invisalign® clear

 2 aligners, that its treatment is “2x faster.”14

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
             36.    As shown in the image in paragraph 14, Uniform’s homepage alleges that “[w]e’re
16
     twice as fast as Invisalign.”15
17
             37.    Uniform’s blog post comparing itself to Invisalign® clear aligners also makes
18
     misleading quantitative statements regarding treatment time. Uniform asserts that its average
19
     “time for treating moderate cases is between 6-8 months,” while Invisalign® treatments average
20
     12-18 months.16 This quantitative assertion appears to be the basis for Uniform’s above-
21
     referenced claims to be “twice as fast” as Invisalign® therapy.
22
             38.    This is misleading because it compares Uniform’s treatment time for moderate
23
     cases to Invisalign® therapy’s average treatment time for all cases.
24

25

26
        14
         https://www.uniformteeth.com/pricing
27      15
         https://www.uniformteeth.com/
      16
         https://www.uniformteeth.com/blog/invisalign-vs-uniform-teeth (emphasis added)
28 ALIGN TECHNOLOGY, INC.’S                            QUINN EMANUEL URQUHART & SULLIVAN
   COMPLAINT AGAINST                                         1109 FIRST AVENUE, SUITE 210
   UNIFORM TEETH - 11                                        SEATTLE, WASHINGTON 98101
                                                                  TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 1 Filed 01/19/21 Page 12 of 16




 1          39.     On information and belief, a consumer reading Uniform’s website would likely be

 2 deceived into believing that Uniform is twice as fast as Invisalign® clear aligners in treating

 3 comparable cases, when that is not the case, and treatment time is a material consideration for

 4 some consumers. Align has been or is likely to be injured as a result of Uniform’s false,

 5 misleading, and deceptive statements about Invisalign®’s treatment time.

 6                  C. UNIFORM’S FALSE CLAIMS ARE LIKELY TO DAMAGE AND HAVE
                       DAMAGED ALIGN’S BUSINESS
 7
            40.     As a result of these false, misleading and deceptive comparative representations,
 8
     Uniform has wrongfully harmed, and is likely to continue wrongfully harming, Align’s business.
 9
     On information and belief, numerous dentists who would have treated patients with Invisalign®
10
     clear aligners have lost those patients to Uniform. On information and belief, Uniform’s false and
11
     deceptive advertising was a cause of some of those patients’ decision to use Uniform instead of
12
     Invisalign® clear aligners.
13
            41.     Current and future sales of Align products are also at risk based on the false,
14
     misleading and deceptive comparative advertising on the Uniform website.
15
            42.     Uniform’s unlawful conduct, if not stopped, is likely to irreparably damage Align’s
16
     reputation as a reliable, fast, affordable, and effective way of straightening teeth and diminish the
17
     good will associated with Align’s products.
18
            43.     Align has repeatedly expressed its concerns to Uniform, but Uniform has persisted
19
     in promoting its offerings using deceptive and misleading statements.
20
                                               Claim For Relief
21
                   False Advertising and Unfair Competition Under The Lanham Act
22
                                            (15 U.S.C. § 1125(a))
23
             44.    Align restates and incorporates herein by reference Paragraphs 1-43 above as
24
     though fully set forth herein.
25
             45.    Align and Uniform both make and sell clear aligners to straighten patients’ teeth.
26
             46.    Uniform distributes, causes to be distributed, authorizes the distribution of, or
27
   otherwise disseminates in interstate commerce false or misleading statements of fact regarding the
28 ALIGN TECHNOLOGY, INC.’S                              QUINN EMANUEL URQUHART & SULLIVAN
   COMPLAINT AGAINST                                           1109 FIRST AVENUE, SUITE 210
   UNIFORM TEETH - 12                                          SEATTLE, WASHINGTON 98101
                                                                    TEL: (206) 905-7000
       Case 2:21-cv-00063-RSL Document 1 Filed 01/19/21 Page 13 of 16




 1   nature and quality of Align and its Invisalign® clear aligner products, including through

 2   publication, republication, distribution, and re-distribution of the Uniform website.

 3          47.     Uniform’s publication, republication, distribution, and re-distribution of the

 4   Uniform website containing the false, misleading or deceptive statements constitute commercial

 5   advertising and promotion under 15 U.S.C. § 1125(a).

 6          48.     On information and belief, Uniform engages in such acts with the intent to deceive,

 7   mislead or confuse relevant consumers into believing that Invisalign® clear aligners are far more

 8   expensive, take far longer, and are less convenient and effective over a narrower range of cases

 9   than is Uniform’s treatment.

10          49.     On information and belief, these false or misleading statements have been and are

11   material to consumers in their determination of which teeth-straightening treatment to purchase.

12          50.     On information and belief, Uniform knows, reasonably should know, or failed to

13   investigate so as not to know, that the statements on the Uniform website are false, misleading or

14   deceptive.

15          51.     On information and belief, the false, misleading or deceptive statements and

16   information disseminated by Uniform have actually deceived and/or have the tendency to deceive

17   a substantial number of actual and potential consumers.

18          52.     As a result of Uniform’s acts of false or misleading descriptions of fact, false or

19   misleading and/or deceptive representations and unfair competition, Align has suffered, currently

20   suffers, and will continue to suffer damage and irreparable injury, including to its business,

21   reputation and good will.

22          53.     The false or misleading statements and information disseminated by Uniform

23   constitute violations of Section 43(a) of the Lanham Act (15 U.S.C. § 1125(a)).

24          54.     Uniform’s conduct has caused, and will continue to cause, immediate and

25   irreparable harm to Align for which there is no adequate remedy at law. As such, Uniform is

26   entitled to injunctive relief as set forth in 15 U.S.C. § 1116.

27

28 ALIGN TECHNOLOGY, INC.’S                                    QUINN EMANUEL URQUHART & SULLIVAN
   COMPLAINT AGAINST                                               1109 FIRST AVENUE, SUITE 210
   UNIFORM TEETH - 13                                              SEATTLE, WASHINGTON 98101
                                                                        TEL: (206) 905-7000
       Case 2:21-cv-00063-RSL Document 1 Filed 01/19/21 Page 14 of 16




 1          55.     As a result of Uniform’s false statements, Align has suffered damages in an amount

 2 to be proven at trial, including but not limited to Uniform’s ill-gotten gains and financial benefit

 3 from its unlawful conduct. Align is also entitled under the Lanham Act to the costs of this action

 4 and, because this case is exceptional, reasonable attorney’s fees.

 5          56.     On information and belief, Uniform’s false and misleading statements have been

 6 made willfully.

 7                                           Prayer For Relief
 8          WHEREFORE, Align prays that this Court enter judgment against Uniform as follows:
 9          A.      That Uniform and all of its officers, agents, servants, representatives, employees,

10 attorneys, and all other persons acting in concert with them be preliminarily and permanently

11 enjoined from:

12                  1.     directly or indirectly engaging in false advertising, marketing and/or

13 promotions of any kind relating to Align or its Invisalign® treatment; and

14                  2.     making or inducing others to make any false, misleading or deceptive

15 statement of fact, or misrepresentation of fact relating to Align or its Invisalign® treatment;

16          B.      That Uniform and all of its officers, agents, servants, representatives, employees,

17 attorneys, and all other persons acting in concert with them be ordered to destroy all deceptive

18 advertising materials and correct any erroneous impression that persons may have derived

19 concerning the nature, characteristics, or qualities of the Invisalign® treatment including without

20 limitation:

21                  1.     the placement of corrective advertising to prevent the inducement of others

22 from harming Align in the marketplace in reliance on the claim that Align is twice as expensive as

23 Uniform;

24                  2.     the placement of corrective advertising to prevent the inducement of others

25 from harming Align in the marketplace in reliance on the claim that Align takes twice as long to

26 treat misaligned teeth as Uniform;

27

28 ALIGN TECHNOLOGY, INC.’S                                  QUINN EMANUEL URQUHART & SULLIVAN
   COMPLAINT AGAINST                                             1109 FIRST AVENUE, SUITE 210
   UNIFORM TEETH - 14                                            SEATTLE, WASHINGTON 98101
                                                                      TEL: (206) 905-7000
       Case 2:21-cv-00063-RSL Document 1 Filed 01/19/21 Page 15 of 16




 1                 3.      the placement of corrective advertising to prevent the inducement of others

 2 from harming Align in the marketplace in reliance on the claim that Align is less effective or treats

 3 a narrower range of cases than Uniform;

 4                 4.      the placement of corrective advertising to prevent the inducement of others

 5 from harming Align in the marketplace in reliance on the claim that Align patients do not have

 6 access to an app as Uniform’s patients do; and

 7                 5.      the placement of corrective advertising to prevent the inducement of others

 8 from harming Align in the marketplace in reliance on the claim that treatment using Align is less

 9 convenient or more cumbersome than treatment using Uniform;

10          C.     That the Court order an accounting of Uniform’s profits;

11          D.     That Uniform be ordered to pay Align damages in an amount reflecting: (1) Align’s

12 damages resulting from Uniform’s false, misleading, or deceptive statements; (2) Uniform’s

13 profits; and (3) the costs of the action, in accordance with 15 U.S.C. § 1117;

14          E.     That Uniform be ordered to pay three times the amount found as actual damages in

15 accordance with 15 U.S.C. § 1117;

16          F.     That Uniform be adjudged to have violated the provisions of 15 U.S.C. § 1125(a)

17 by unfairly competing against Align by using false or misleading descriptions or representations of

18 fact that misrepresent the nature, quality and characteristics of the Invisalign® treatment;

19          G.     That all of Uniform’s false or misleading materials be destroyed as allowed under

20 15 U.S.C. § 1118;

21          H.     That Uniform file, within ten days from entry of an injunction, a declaration with

22 this Court signed under penalty of perjury and certifying the manner in which they have complied

23 with the terms of the injunction;

24          I.     That Align be awarded reasonable attorneys’ fees and costs of suit herein, including

25 under 15 U.S.C. § 1117; and

26          J.     That Align be granted such further relief as the Court deems just and proper.

27

28 ALIGN TECHNOLOGY, INC.’S                                 QUINN EMANUEL URQUHART & SULLIVAN
   COMPLAINT AGAINST                                            1109 FIRST AVENUE, SUITE 210
   UNIFORM TEETH - 15                                           SEATTLE, WASHINGTON 98101
                                                                     TEL: (206) 905-7000
       Case 2:21-cv-00063-RSL Document 1 Filed 01/19/21 Page 16 of 16




 1                                   DEMAND FOR JURY TRIAL

 2 Align demands a trial by jury for all issues so triable.

 3 DATED:       January 19, 2021                       QUINN EMANUEL URQUHART &
                                                         SULLIVAN, LLP
 4

 5

 6                                                     By:
                                                              Alicia Cobb, WSBA #48685
 7                                                            aliciacobb@quinnemanuel.com
                                                              1109 First Avenue, Suite 210
 8                                                            Seattle, WA 98101
                                                              Tel: 206.905.7000
 9                                                            Fax: 206.905.7100
10                                                            Attorney for Align Technology, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 ALIGN TECHNOLOGY, INC.’S                                   QUINN EMANUEL URQUHART & SULLIVAN
   COMPLAINT AGAINST                                              1109 FIRST AVENUE, SUITE 210
   UNIFORM TEETH - 16                                             SEATTLE, WASHINGTON 98101
                                                                       TEL: (206) 905-7000
